Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:

Objection to the Specification (Preamble)
A preamble, if included, should state the name of the applicant, the title of the design, and a brief description of the nature and intended use of the article in which the design is embodied (37 CFR 1.154). According to the updated ADS on 10/30/2020 an inventor was added to the application, Jesse Patterson. 

For proper form (37 CFR 1.154), and to accurately disclose all inventors, the preamble must be amended to read: 

-- [0001]   Be it known that I, John George Muhlenkamp, IV, of Brisbane, California, Scott Alberstein of San Francisco, California, Bessy Liang of San Jose, California, Huy Phuong Nguyen of San Mateo, California, Daniel J. Coster of San Francisco, California, Nicholas D. Woodman of Big Sky, Montana, and Jesse Patterson of Pacifica, California have invented a new, original, and ornamental design for a CAMERA MOUNT of which the following is a specification with reference being made to the accompanying drawings forming a part hereof.-- 

Objection to the Specification (Broken Line Statement)
Design is a unitary thing and all of its portions are material, thus there cannot be any “unclaimed” or “disclaimed” parts of the claimed design. See In re Blum 153 USPQ 177 (1967). Since the broken lines in the drawings appear to show portions that are part of the CAMERA MOUNT, but are excluded from the claimed design, the following statement is recommended:

-- The broken lines shown in the figures depict portions of the CAMERA MOUNT that form no
part of the claimed design.--


Objections to the Drawings
The drawing disclosure objectionable for being inconsistent:

There appears to be a drawing inconsistency when comparing FIG. 7 to FIG. 14. Specifically, in FIG. 7 the drawings show the bolt head feature with two additional concentric circle draft lines/edges; when comparing it to FIG. 14’s bolt feature the additional concentric circle draft lines are not visible. The drawings must be amended to be consistent. 

The applicant is reminded that in order to constitute a proper disclosure, ALL elements and
features should be consistently disclosed throughout the drawing figures.  New drawings that are
mutually consistent are now required.  It is applicant is advised to evaluate the entire drawing disclosure
for consistency.  The applicant’s attention is directed to the annotated drawing(s) below:



















    PNG
    media_image1.png
    1857
    1095
    media_image1.png
    Greyscale

New Drawing Submission
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  If applicants’ response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.  Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Conclusion
The claimed design is patentable over the references cited.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loryn K LeBlanc whose telephone number is (571)272-9160. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Sanjeev Paul can be reached on (571)-270-0224. The Examiner’s Supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.K.L./Examiner, Art Unit 2914
/SANJEEV PAUL/Primary Examiner, Art Unit 2919